EXHIBIT 10.14

 

FORM OF
AMENDMENT TO NON-EMPLOYEE DIRECTOR
PHANTOM STOCK UNIT AGREEMENT

 

This AMENDMENT TO NON-EMPLOYEE DIRECTOR PHANTOM STOCK UNIT AGREEMENT (the
“Amendment”), dated as of December 9, 2002, is made by and between Arden Group,
Inc., a Delaware corporation (the “Company”), and _____________________ (the
“Unit Holder”), with reference to the following facts:

 

A.                                   The Company and the Unit Holder are parties
to a Non-Employee Director Phantom Stock Unit Agreement dated as of
_____________ , ________ (the “Agreement”).

 

B.                                     On December 9, 2002, the Board of
Directors of the Company approved an amendment to the Agreement to accelerate
the vesting of the Unit Holder’s Units under the Agreement in the event of the
Unit Holder’s death or disability.

 

C.                                     The parties hereto desire to amend the
Agreement as set forth herein in order to memorialize the amendment thereto
approved by the Board of Directors.

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                       Amendment of Vesting Provisions. 
Paragraph 2(b) of the Agreement is hereby amended to add at the end thereof the
following sentence:

 

“Notwithstanding the foregoing, if at any time prior to the vesting in full of
all Units the Unit Holder’s service as a member of the Board is terminated due
to the Unit Holder’s death or disability (as disability is defined Paragraph 4
below), then all unexercised Units covered hereby that have not vested and
become exercisable as of the effective date of the Unit Holder’s termination of
service due to death or disability shall be deemed to have vested and become
immediately exercisable in full effective on and as of such date of termination
of service.”

 

2.                                       Amendment of Provision Regarding
Payment upon Death/Disability.  Paragraph 4 of the Agreement is hereby amended
to read in its entirety as follows:

 

“Upon the termination of the service of the Unit Holder as a member of the Board
due to the death of the Unit Holder or disability of the Unit Holder within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the Board shall have the right to determine whether the Grantee’s termination
is attributable to a disability of the Grantee within the meaning of Section
22(e)(3) of the Internal Revenue Code of 1986, as amended, such determination of
the Board to be final and conclusive), while serving in such capacity, all
unexercised Units covered hereby that have not vested and become exercisable as
of the effective date of the Unit Holder’s termination of service for death or
disability shall vest and become immediately exercisable in full effective as of
such date of termination of service and the Company shall pay such Unit Holder
(or the legal representative of the estate of the deceased Unit Holder or the
person or persons

 

1

--------------------------------------------------------------------------------


 

who acquire the right to receive payment for a Unit by bequest or inheritance or
reason of the death of the Unit Holder; hereinafter “Successor”), in complete
satisfaction of all unexercised Units held by such Unit Holder on the date of
such termination of such service of the Unit Holder, an amount determined in the
manner set forth in Paragraph 2 above as if the Unit Holder had exercised the
right and option to be paid for all then unexercised Units held by the Unit
Holder on the date of such service termination.  Such payment shall be made by
the Company to the Unit Holder or the Unit Holder’s Successor, as the case may
be, within 30 days after the date of such termination.”

 

3.                                       Miscellaneous.  Except as expressly
provided in this Amendment, the Agreement is not being amended or modified and
shall remain in full force and effect in accordance with its terms.  This
Amendment and any rights and obligations arising hereunder shall be governed and
construed in accordance with the laws of the State of California.  This
Amendment shall be binding upon and shall operate for the benefit of the Company
and the Unit Holder and his successors.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

ARDEN GROUP, INC.

UNIT HOLDER:

 

 

 

 

By:

 

 

 

 

 

2

--------------------------------------------------------------------------------